OPINION — AG — ** BOARD OF EQUALIZATION, COUNTY ** WHEN A TAXPAYER HAS APPEALED FROM AN ORDER OF A COUNTY BOARD OF EQUALIZATION CONCERNING THE ASSESSMENT OF HIS PROPERTY, AS PROVIDED FOR IN 68 O.S.H. 15.42 AND HAS PAID, UNDER PROTEST, THE FULL AMOUNT OF THE TAXES LEVIED THEREON, AS PROVIDED FOR IN 68 O.S.H. 15.48, IT IS THE DUTY OF THE COUNTY TREASURER TO HOLD, SEPARATE AND APART FROM ALL OTHER TAXES COLLECTED BY HIM, THE TAX MONEY SO PAID UNDER PROTEST, PENDING THE FINAL DETERMINATION OF SUCH APPEAL AND THE RECEIPT OF A CERTIFICATE AS TO THE AMOUNT OF TAXES PAYABLE UPON SUCH PROPERTY, CORRECTED BY THE COUNTY ASSESSOR IN EQUALIZATION; BUT THAT SUCH AN APPEAL AND PAYMENT OF TAXES UNDER PROTEST DO NOT AFFECT ANY APPROPRIATIONS BASED UPON THE ASSESSMENT APPEALED FROM, OR PRECLUDED OR DELAY THE MAKING OF ENCUMBRANCES, OR THE ISSUANCE OF WARRANTS, AGAINST SUCH APPROPRIATIONS. CITE: 68 O.S.H. 15.43, 68 O.S. 15.42 [68-15.42] (JAMES C. HARKIN)